DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2021 has been entered.
 					Election/Restrictions
Claim 1 is directed to an allowable product. Claims 15-17, 20-22 and 24-27, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 17, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
Claims 12, 15, 22 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, the recitation “wherein e = 10-24 wt%” (per claim 1, subscript “e” defines the wt% of the lactam comonomer unit) coupled with the Markush group listing of four terpolymers having specific comonomer units and specific PA6 weight percentages (i.e., PA66-s-610-s-6,I4 has 10 wt% PA6) is confusing.  It is unclear whether the claimed terpolymer is limited to the Markush group members or to any terpolymer falling within the scope of claim 1 comprising 10-24 wt% of the lactam comonomer unit.
In claim 15, in the absence of an indication to a “first” copper concentration, the basis for the “final” copper concentration is indefinite.  Moreover, it is unclear whether the copper constitutes an inherent component of the terpolymer or a component that is further added to the terpolymer.
In claims 22 and 27, there is no express antecedent basis for “non-terpolymer” layers.
In claims 22 and 27, the metes and bounds of the “tie resins” are indeterminate in scope.
In claim 28, the recitation “wherein e = 12-24 wt%” (per claim 1, subscript “e” defines the wt% of the lactam comonomer unit) coupled with the Markush group listing 10-s-6,I4 has 10 wt% PA6) is confusing.  It is unclear whether the claimed terpolymer is limited to the Markush group members or any terpolymer falling within the scope of claim 1 comprising 12-24 wt% of the lactam comonomer unit.
In claim 29, it is unclear how the terpolymer can comprise either 50 wt% or 98 wt% of the first repeating comonomer unit without exceeding 100 wt% of total terpolymer weight.
In claim 29, it is unclear how the terpolymer can comprise 1 wt% of the second repeating comonomer unit without exceeding 100 wt% of total terpolymer weight.
Response to Arguments
Applicant’s arguments and amendments, filed October 26, 2021 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection over JP 2010150533 A (Sarukawa) has been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4, 16-21, 23-26 and 30 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765